      Case 1:14-cv-07501-PGG-SDA Document 43 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHELDON HARRIS,

                            Petitioner,                                  ORDER

              -against-                                            14 Civ. 7501 (PGG)

 WILLIAM A. LEE,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On January 5, 2021, this Court adopted Judge Ellis’s Report & Recommendation

and dismissed Petitioner Sheldon Harris’s petition seeking a writ of habeas corpus pursuant to 28

U.S.C. § 2254. (Jan. 5, 2021 Order (Dkt. No. 40))

               A certificate of appealability will not issue, because Harris has not “made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c). Where, as here,

“ a district court has rejected the constitutional claims on the merits, the showing required to

satisfy § 2253(c) is straightforward: The Petitioner must demonstrate that reasonable jurists

would find the district court’ s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Harris has made no such showing here._

Dated: New York, New York
       July 23, 2021
                                              SO ORDERED.


                                              _________________________________
                                              Paul G. Gardephe
                                              United States District Judge
